Citation Nr: 1532840	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative joint disease and chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to January 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


REMAND

The Veteran is seeking an evaluation in excess of 10 percent for her service-connected left knee degenerative joint disease and chondromalacia.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Before issuing the supplemental statement of the case, the Veteran must be afforded a current VA examination to ascertain the severity of her service-connected left knee degenerative joint disease and chondromalacia.  At the Veteran's June 2014 hearing before the Board, her representative observed that the last VA examination was "a bit out of date for VBA purposes."  The representative also stated that the Veteran's condition was "significantly greater than [the] 10 percent [assigned]."  The Veteran testified that her service-connected left knee degenerative joint disease and chondromalacia was manifested by significant pain, swelling, decreased range of motion, and instability/locking.  These symptoms indicate an increase in her service-connected left knee disorder.  Accordingly, the Board finds that another medical examination is required to properly evaluate the current severity of her service-connected left knee degenerative joint disease and chondromalacia.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify all VA and non-VA medical care providers who have treated her service-connected left knee degenerative joint disease and chondromalacia during the course of this appeal.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of her service-connected left knee degenerative joint disease and chondromalacia.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the Veteran's left knee.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee degenerative joint disease and chondromalacia.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record showing that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's electronic records demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim seeking entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative joint disease and chondromalacia.  In doing so, the RO must consider all medical and lay evidence received since the RO issued its November 2013 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

